UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: July 6, 2010 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware1-269113-1502798_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events American Airlines, Inc. is filing herewith a press release issued on July 6, 2010 as Exhibit 99.1, which is included herein.This press release was issued to report June traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:July 6, 2010 EXHIBIT INDEX ExhibitDescription 99.1Press Release CONTACT:Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE:Tuesday, July 6, 2010 AMERICAN AIRLINES REPORTS JUNE TRAFFIC FORT WORTH, Texas – American Airlines reported a June load factor of 86.8 percent, an increase of 1.6 points versus the same period last year.Traffic increased 3.2 percent and capacity increased 1.3 percent year over year. Domestic traffic increased 1.2 percent year over year on 0.6 percent more capacity.International traffic increased by 6.6 percent relative to last year on a capacity increase of 2.4 percent. American boarded 7.6 million passengers in June. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES June CHANGE REVENUE PASSENGER MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC AVAILABLE SEAT MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC -1.4 LATIN AMERICA PACIFIC LOAD FACTOR SYSTEM % % Pts D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA 76 PACIFIC 4 PASSENGERS BOARDED % SYSTEM CARGO TON MILES (000) % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE June CHANGE REVENUE PASSENGER MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC -1 LATIN AMERICA PACIFIC AVAILABLE SEAT MILES (000) SYSTEM -1.4 % D.O.T. DOMESTIC -0.4 INTERNATIONAL -2.9 ATLANTIC -5.9 LATIN AMERICA -1.5 PACIFIC LOAD FACTOR SYSTEM % % Pts D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC PASSENGERS BOARDED -0.2 % SYSTEM CARGO TON MILES (000) % ### AmericanAirlines®We know why you fly® Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com/
